Citation Nr: 0320690	
Decision Date: 08/18/03    Archive Date: 08/25/03

DOCKET NO.  96-05 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an increased rating for traumatic 
arthritis of the left elbow (minor) with ulnar nerve 
transposition and dystonia, currently evaluated as 30 percent 
disabling.

2.  Entitlement to an increased rating for ulnar neuropathy 
of the right upper extremity and dystonia, currently 
evaluated as 10 percent disabling.

3.  Entitlement to service connection for lateral 
epicondylitis of the right elbow, claimed as secondary to a 
service-connected left elbow disability.

4.  Entitlement to a higher combined service-connected 
percentage rating.

5.  Entitlement to an effective date earlier than February 9, 
1989, for the assignment of a 30 percent disability rating 
for traumatic arthritis of the left elbow, with ulnar nerve 
transposition. 



ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran served on active duty from February 1964 to 
December 1968.

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) located in Phoenix, Arizona.  As 
noted on the cover page of this decision, the veteran's case 
is now in the jurisdiction of the Los Angeles RO.

In an October 1994 rating decision, the Phoenix RO 
implemented a July 1994 Board decision granting a 30 percent 
rating for traumatic arthritis of the left elbow (minor) with 
ulnar nerve transposition.  An effective date of February 9, 
1989, was assigned.  

In a September 1995 rating decision, the RO granted service 
connection for focal dystonia of both upper extremities.  The 
RO found that these disabilities were part and parcel of the 
veteran's service-connected traumatic arthritis of the left 
elbow with ulnar nerve transposition and his service-
connected right shoulder disability with ulnar neuropathy.  
The RO found that no change was warranted in the respective 
30 percent and zero percent ratings then in effect.  In the 
September 1995 rating decision, the RO also determined that 
there was no new and material evidence to reopen a claim of 
service connection for a right elbow disability.

In a June 2001 rating decision, the RO awarded a 10 percent 
rating for the veteran's service-connected right shoulder 
disability with ulnar neuropathy and dystonia effective from 
October 1995.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

In a December 2001 decision, Board denied an increased rating 
for ulnar nerve transposition and dystonia of the left elbow 
(minor); granted a separate 10 percent rating for traumatic 
arthritis of the left elbow (minor); denied an increased 
rating for ulnar neuropathy of the right upper extremity and 
dystonia; reopened and denied the claim of service connection 
for lateral epicondylitis of the right elbow; denied a higher 
combined service-connected percentage rating; and denied an 
effective date earlier than February 9, 1989, for the 
assignment of a 30 percent rating for traumatic arthritis of 
the left elbow, with ulnar nerve transposition.

The veteran appealed the Board's decision to the U.S. Court 
of Appeals for Veterans Claims (Court).  While the case was 
pending before the Court, in January 2003, the veteran's 
then-attorney and a representative of the VA Office of 
General Counsel, on behalf of the Secretary, filed a Joint 
Motion for Remand and to Stay Further Proceedings.  In a 
January 2003 Order, the Court granted the motion and vacated 
the portion of the Board's December 2001 decision which 
denied a rating in excess for traumatic arthritis of the left 
elbow (minor) with ulnar nerve transposition and dystonia; a 
rating in excess of 10 percent for ulnar neuropathy of the 
right upper extremity and dystonia; service connection for 
lateral epicondylitis of the right elbow; a higher combined 
service-connected percentage rating; and an effective date 
earlier than February 9, 1989, for the assignment of a 30 
percent disability rating for traumatic arthritis of the left 
elbow, with ulnar nerve transposition.  The Court remanded 
these issues to the Board for action consistent with the 
January 2003 Joint Motion.

As the Board previously noted in its December 2001 decision, 
it is not clear whether the veteran in his substantive appeal 
dated February 22, 1995, was expressing disagreement with an 
October 1994 rating decision which granted service connection 
for degenerative arthritis of the cervical spine and assigned 
an initial 20 percent rating, effective February 9, 1989.  
The RO should seek clarification from the veteran regarding 
this matter.


REMAND

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA) was enacted.  See Pub. L. No. 
106-475, 114 Stat. 2096 (2000), now codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002) and implementing 
regulations, now codified at 38 C.F.R §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2002).  

As noted in the January 2003 Joint Motion, the VCAA requires 
that VA notify a claimant of the information and evidence 
necessary to substantiate a claim, including "which portion 
of any such information and evidence is to be provided by 
which party."  See also Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  According to Joint Motion, the veteran has not 
yet received the required notification.  

In view of the foregoing, this matter is remanded for the 
following action:  

1.  The RO should review the record and 
send an appropriate letter to the veteran 
to ensure compliance with all notice and 
assistance requirements set forth in the 
VCAA and its implementing regulations.  
This letter should specifically advise 
the veteran of the evidence necessary to 
substantiate each of his claims, as well 
as what portion of that evidence he is to 
provide and what evidence VA will attempt 
to obtain for him.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

2.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record considering all of the evidence of 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



______________________________________________
	James L. March
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



